DETAILED ACTION
	The Response filed 20 September 2021 has been entered.  Claims 1-10, 12-16, and 19-23 are pending, with claims 21-23 being new.  Claims 11, 17-18 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references cited in the IDS filed 20 September 2021 were not considered, because they were previously considered and cited in the Notice of Reference Cited (PTO-892) filed 21 June 2021.
Response to Arguments
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive in view of the newly cited prior art reference - Wahlmark (US 2,638,109).
The applicant argues on pgs. 11-12 of the Response that the amendments have placed the claims in condition for allowance.  Although claims 1, 9, and 15 have allowable subject matter, the scope of claims 21-22 differ from the previous presentation of claims 15-16, which the applicant states as being the claims from which claims 21-22 are derived.  For example, claims 21-22 lack the recitation of the first end of the plunger assembly sealing the cavity from the inlet and outlet flowpaths in the closed position, and said first end including the flexible membrane.  Claims 21-22 are anticipated by Wahlmark, as discussed in the prior art rejections below.
Drawings
The drawings were received on 20 September 2021.  These drawings are accepted.
Specification
The amendments to the specification were received on 20 September 2021.  These amendments are accepted.
Claim Objections
Claims 12-13, 15-16, and 19-20 are objected to (wherein claims 13 and 19-20 inherit their objections due to their dependencies) because of the following informalities:  
In claim 12, line 2, “the spring rod" should be changed to --a spring rod--because it lacks an antecedent basis. 
In claim 13, line 3, it appears that “the housing” should be changed to --the body-- because “the housing” lacks an antecedent basis.  See paragraphs 42-43 of the specification for description of the lockout lever arm 152.
In claim 15, line 12, it appears that “to contact urge” should be changed to --to contact and urge--.  
In claim 16, lines 1-2, it appears that “of the a plunger assembly” should be changed to --of the plunger assembly--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21-22 are rejected (wherein claim 22 inherits its rejection due to its dependency) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, lines 5 and 7, the lever arm 128 and spring 130 are claimed to be in the cavity, which is claimed in line 1 to be defined by the body 102.  However, the lever arm 128 and spring 130 are disposed in a cavity defined by the cover 112, which is able to pivot relative to the body 102 along with the lever arm 128.  Therefore, claim language describing the lever arm 128 and spring 130 as being in the cavity appears to inconsistent with the rest of the disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 (as understood: both) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahlmark (US 2,638,109).
Regarding claim 21, Wahlmark discloses in Figs. 7-8 a relief valve comprising: 
a body 13, 14 defining: a cavity having a flowpath portion (comprising chamber 16 contiguous to port 10 and the similar chamber contiguous with port 12); an inlet flowpath 10; and an outlet flowpath 12, the flowpath portion of the cavity selectively fluidly connecting the inlet flowpath 10 and the outlet flowpath 12 for fluid flow; 
a lever arm 22 pivotally coupled to the body  13, 14 in the cavity to pivot around a pivot point (about fulcrum 23) between a closed position and an open position of the valve; 
a spring 32, in the cavity, engaging the lever arm 22 (via cup 36 and pin 37) to compress when the lever arm 22 pivots around the pivot point such that a compression force of the spring 32 resists pivoting of the lever arm 22 so that the lever arm 22 is biased to the closed position; and 
a plunger assembly (comprising diaphragm 27 because that’s the only structure positively claimed as making up the plunger assembly, and “plunger” is interpreted as simply a name for the assembly rather necessitating a plunger) disposed within the cavity, the plunger assembly including a flexible membrane 27, wherein: in the closed position, the flexible membrane 27 seals the inlet flowpath 10 from the outlet flowpath 12; in the open position, the flexible membrane 27 flexes in response to a fluid pressure in the inlet flowpath 10 to create fluid communication between the inlet flowpath 10 and the outlet flowpath 12 via the flowpath portion; in the open and closed positions, the 
Regarding claim 22, Wahlmark discloses in Figs. 7-8 that the plunger assembly 27 has a second end proximal a contact point of the lever arm 22 (comprising any location where the plunger assembly/diaphragm 27 contacts the lever arm 22, including closer to the fulcrum 23 than where the spring 32 engages the lever arm 22 via cup 36 and pin 37), the plunger assembly 27 positioned to contact the contact point and urge the lever arm 22 to pivot from the closed position to the open position in response to the fluid pressure from the inlet flowpath 10; the contact point is a second distance from the pivot point; and the spring 32 engages the lever arm 22 at a first distance from the pivot point, the first distance being greater than the second distance.
Allowable Subject Matter
Claims 1-10, 14, and 23 are allowed.
Claims 12-13 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-16 and 19-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claim 1, a check valve comprising a support member secured to the body defining the inlet and outlet, wherein the support member has a proximal portion defining a spring rod opening through which the spring rod 
with regard to claim 9, the protective cover connected to the lever arm to move in unison with the lever arm such that lifting the protective cover causes the lever arm to move from the closed position to the open position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 15, the second opening is centrally positioned within the cavity, and the first opening is ring-shaped and surrounds the second opening.  
Paielli et al. (US 6,131,552) discloses in Fig. 5 a relief/check valve comprising a flexible disk 160 (col. 6, line 49-50) that is spring biased closed via a spring 166 acting on an actuating lever arm 152 that pivots about pivot pin 156 (col. 6, lines 55-65).
Goto et al. (US 2018/0283563) discloses in Figs. 1-7 a valve comprising a flexible disk 7 for selectively sealing fluid communication between an inlet 1 and outlet 2, an adaptor 30, a plunger 31 slidably mounted within the adaptor 30 and against the flexible disk 7.
Siekmann (US 4,303,376) discloses in Figs. 1-7 a valve comprising a flexible disk 27 for selectively sealing fluid communication between an inlet 31 and outlet 40, 36, a plunger 47 configured to reciprocate and act on the adjacent flexible disk 27, an 
Glockermann (US 5,613,420) discloses in Figs. 1-3 a valve 17 that is spring biased by a spring 19 around a spring rod, wherein the spring 19 acts on a lever arm 18 that acts on the valve 17, and a lock nut 20 on the spring rod to adjust the biasing force of the spring 19 (col. 3, lines 53-55).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753